L JOHNSON, Justice,
dissenting.
Respondent was arrested in Texas driving a vehicle with over eight pounds of marijuana stored in the trunk and a marijuana cigarette in her purse. Respondent was charged with “Unlawful Possession of Marihuana in an Amount of Fifty Pounds or Less, But More than Five Pounds,” a felony in the State of Texas. After pleading guilty to a lesser charge, respondent was placed on probation for a period of two years.
The possession of this quantity of marijuana would suggest that the contraband was not for personal consumption and generally indicates an intent to distribute. In Louisiana, such a crime is a violation of LSA-R.S. 40:966, which is punishable by imprisonment for not less than five years nor more than thirty years.
The public becomes cynical about our justice system when lawyers and other professionals are perceived to be receiving preferential treatment that is not available to the average citizen. When this case is compared to similar cases decided by our state courts, it is clear that from the jurisprudence this respondent has already received the benefit of lenient treatment that is usually not available to citizens who are charged with drug offenses.
Since this is serious misconduct, and respondent has already enjoyed the benefit of leniency in the criminal proceedings against her in Texas, I believe we should impose a full three-year suspension from the practice of law.